Citation Nr: 1237100	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO.  09-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a stress reaction of the left knee with arthritis.  

2.  Entitlement to an increased rating in excess of 10 percent for a stress reaction of the right knee with arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from May 1995 to May 1999.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2011, a travel board hearing was held in Waco, Texas.  A transcript of the hearing is associated with the Veteran's claims file.  The Veterans Law Judge to whom the Veteran offered testimony is no longer a member of the Board.  

The case was remanded by the Board in September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran gave testimony before a Veterans Law Judge in March 2011.  As that Judge is no longer a member of the Board, the Veteran was afforded an opportunity for an additional hearing.  38 C.F.R. § 20.717 (2011).  By letter dated in September 2012, the Veteran elected to appear at a hearing before another Veterans Law Judge of the Board at the RO (Travel Board hearing).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


